Case 2:20-cr-00017-JPJ-PMS Document 19 Filed 01/22/21 Page 1 of 3 Pageid#: 59




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                       BIG STONE GAP DIVISION

 UNITED STATES OF AMERICA                         )
                                                  )
                                                  )   Case No. 2:20CR00017
                                                  )
 v.                                               )          OPINION
                                                  )
 SAMUEL SILVA,                                    )   By: James P. Jones
                                                  )   United States District Judge
                   Defendant.                     )


      By Order entered December 17, 2020, I granted the defendant’s Motion for

Review of the magistrate judge’s Order denying the defendant’s motion to continue

the initial appearance and arraignment in this capital case, which had been scheduled

for December 18, 2020. This Opinion sets forth my reasons for my Order and my

directions for future proceedings in this case.

      The defendant was indicted by a grand jury of this court on November 11,

2020, for first degree murder within the United States Penitentiary, Lee County,

Virginia, in violation of 18 U.S.C. §§ 7, 1111. On December 4, 2020, the United

States filed a notice of its intent to seek the death penalty. The magistrate judge

sought to schedule an initial appearance and arraignment for December 18, and

through a deputy clerk advised the defendant’s counsel that other dates, including

January 4, 6, and 8, 2021, were also available. Defense counsel declined any of the
Case 2:20-cr-00017-JPJ-PMS Document 19 Filed 01/22/21 Page 2 of 3 Pageid#: 60




dates proposed, advising that their client would not consent to appear by video

teleconference, as permitted by Rules 5(f) and 10(b), and that personal appearance

was unduly dangerous because of the sharp increase in Covid-19 cases in this

district.

       Because I found the reasons for a postponement sufficient at that time, I set

aside the magistrate judge’s Order and continued generally the initial appearance

and arraignment. I am concerned, however, as to the course of these proceedings in

the light of counsel’s stated objections.

       As required, two attorneys have been appointed for the defendant. Learned

counsel, Patrick J. Burke, has advised that he has an increased risk of severe

complications if he is infected with the coronavirus, thus making it more dangerous

for him to travel from Denver, the location of his office, to this court. He suggests

that proceedings in the case might be delayed until vaccines have been made

available to “many members of the public.” Mot. for Review 5, ECF No. 14. He

also suggests that further delay is indicated because the new National Administration

might “change . . . federal policy regarding the federal death penalty.” Id. Reading

between the lines, if not literally, it appears that defense counsel contemplates no

court proceedings in this case until this summer or fall, if then. That cannot be.

       I appreciate that counsel might advise their client not to consent to any

teleconferencing, even though that would provide greater health protection, with the


                                            -2-
Case 2:20-cr-00017-JPJ-PMS Document 19 Filed 01/22/21 Page 3 of 3 Pageid#: 61




hope that it would delay the case to a future favorable death penalty policy.

However, while certainly death is different, I believe that the court’s obligation in

any case is not to acquiesce in delay unconnected to the reasonable demands of trial

preparation. If counsel believes that his health may be adversely affected by his

representation in his case, he obviously must consider his status, the sooner the

better.

          Covid-19 cases have been recently substantially lower in this region, and court

procedures have been carefully planned to maximize safety to participants.

Accordingly, I request the magistrate judge to now schedule the initial appearance

and arraignment of the defendant.

                                                   DATED: January 22, 2021

                                                   /s/ JAMES P. JONES
                                                   United States District Judge




                                             -3-
